Title: Petition to the King for the Virginia Regiment, 11 March–10 July 1762
From: Washington, George,Stephen, Adam,Lewis, Andrew
To: George III (of Great Britain)

 

[c.11 March–10 July 1762]

To the Kings most Excellent Majesty
The Memorial of George Washington, Adam Stephen, and Andrew Lewis Esquires in behalf of themselves and the rest of the surviving Officers and Soldiers who enlisted in the Service of your Majesties late royal Grandfather (of blessed memory) for the Defence and Security of your Majesties Colony and Dominion of Virginia.
Most humbly Sheweth
That the French and the Indians in their Interest having in the year one thousand seven hundred and fifty three and for some time before made many Encroachments and hostile Attempts upon the back and unsettled parts of the said Colony and more especially upon the River Ohio, which were openly avowed in that year by the Commandants of the French forces both at Venango and their Fort on Beef River, his late Majesties then Lieutenant Governor and Commander in Cheif of Virginia taking into Consideration the many Dangers and extreme Difficulties that must attend Forces placed in the midst of Woods and Forests surrounded by Indian Enemies near two hundred miles distant from any Inhabitants except a few scattered plantations scarce able to subsist themselves much less to supply any number of Forces with provisions and other Necessaries and which could be done no other way than by Land carriage, whereas the French who had been some years before stealing into the possession of those parts had erected a chain of Forts all along the River Ohio and the adjacent Lakes several of which had very considerable Garrisons and an easy Communication one with the other by Water, by and with the Advice and Consent of his said late Majesties Council of the said Colony thought fit to publish the following Proclamation.

Virginia s.s. By the Honourable Robert Dinwiddie Esqr. His Majestys Lieutenant Governor and Commander in Chief of the Colony and Dominion of Virginia.
A Proclamation for Encourageing Men to enlist in his Majesties Service for the Defence and Security of this colony

Whereas it is determined that a Fort be immediately built on the River Ohio at the fork of Monongahela, to oppose any further Encroachments or hostile Attempts of the French and the Indians in their Interest and for the security and protection of his Majesties Subjects in this colony and it is absolutely necessary that a sufficient force should be raised to erect and support the same. For an Encouragement to all who shall voluntarily enter into the said Service I do hereby Notify and promise by and with the Advice and Consent of his Majesties Council of this colony that over and above their pay, Two hundred thousand Acres of his Majesty the King of Great Britains Lands on the East side of the River Ohio within this Dominion (one hundred thousand Acres whereof to be contiguous to the said Fort and the other hundred thousand Acres to be on or near the River Ohio) shall be laid off and granted to such persons who by their voluntary Engagement and good Behaviour in the said Service shall deserve the same. And I further promise that the said Lands shall be divided amongst them immediately after the performance of the said Service in proportion due to their respective merit as shall be represented to me by their Officers and held and enjoyed by them without paying any Rights, and also free from the payment of Quit rents for the term of fifteen years. And I do appoint this proclamation to be read and published at the court houses churches and chapels in each county within this colony and that the Sherifs take care the same be done accordingly. Given at the council chamber in Williamsburg on the 9th day of February in the 27th Year of his Majesties Reign Annoque Domini 1754

Robert Dinwiddie

 
God save the King
That your Memorialists were among the very first that engaged in his late Majesties Service and continued therein and in your Majesties Service as long as they were wanted, and until it pleased God to bless the British Arms with such Success as restores your Majesties possession in those Lands which the French had so unjustly usurped. That as your Memorialists have had the Honour and Satisfaction to have had their Services approved by the General Assembly of their Countrey and the several Generals under whom they served and are not conscious that the least Objection can be raised against their Behaviour

they were in hopes that as soon as the possession had been regained they should have reaped and enjoyed the benefit promised Them by the said Proclamation. But upon Application to your Majesties present Lieutenant Governor and Council of the said Colony your Memorialists received for Answer that they were restrained by your Majesties la⟨te⟩ Instructions from making any Grants in those parts.
Your Memorialists therefore most humbly pray that your Majestie will be graciously pleased to take their Case into your Consideration and grant your Memorialists such Relief as your Majesty in your great Wisdom and Goodness shall see meet.
